Citation Nr: 0523339	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for osteoarthritis, left 
hip, status post-total left hip replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 2004, at the veteran's 
request, jurisdiction of his claim file was transferred to 
the Providence, Rhode Island, RO.

The veteran testified at a Video Teleconference (VTC) Hearing 
in May 2005 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony is associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The only available service medical records extant related to 
the veteran are his Report Of Medical History and Report Of 
Medical Examination For Separation.  The supplemental 
statement of the case (SSOC) reflects that the National 
Personnel Records Center (NPRC) advised the RO that the 
veteran's records, if previously existing, are deemed fire 
related.  In an October 2002 duty to assist letter, the RO 
informed the veteran of this fact and requested that he 
complete and return the provided Form NA 13055 so that a 
search of any existing alternative records might be 
conducted.  The veteran did not return the form.

During the VTC, the undersigned brought that matter to the 
veteran's and his representative's attention, and the veteran 
related that he thought that either he had returned the form 
or requested that his representative do so.  In any event, he 
related that he would accomplish the form after the VTC so 
that a search of alternative records might be made.
The Board recognizes that there is a heightened obligation to 
assist the veteran in the development of his claim in cases, 
such as in this situation, where records are presumed to have 
been or were destroyed while in the possession of the 
government.  See Russo v. Brown, 9 Vet. App. 46 (1996); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (and 
cases cited therein).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the completed 
Form NA 13055 from the veteran or his 
representative and request the NPRC 
conduct a search of available 
alternative records for any records 
related to the veteran during his active 
service.

2.  After the above is completed, the RO 
shall review all of the evidence 
obtained since the SSOC in light of all 
the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



